Citation Nr: 0218144	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-03 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White 
River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel  


INTRODUCTION

The veteran had active military service from September 
1972 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) in White River 
Junction, Vermont.  That decision confirmed a 20 percent 
evaluation for spinal stenosis.  In a January 2002 rating 
decision, the RO increased the evaluation to 40 percent.


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained by the RO.  

2.  The veteran's degenerative disc disease is manifested 
by pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The schedular criteria for an evaluation to 60 percent for 
lumbosacral disability have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§  4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  In addition, regulations 
implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the veteran has been notified of 
the requirements for the benefit sought on appeal, the 
evidence necessary to substantiate his claim, and the 
basis of the RO's decisions with respect to his claim.  
The veteran has not alleged that there is any outstanding 
evidence or information that could be obtained to 
substantiate his claim.  Thus, there is no question as to 
who is responsible for obtaining evidence.  The Board is 
unaware of any such outstanding evidence or information.  
The veteran has been afforded examinations that contain 
the findings necessary to adjudicate his claim. 

The veteran has not been specifically advised of what 
evidence he is responsible for obtaining.  However, this 
decision grants the maximum schedular evaluation for the 
veteran's disability.  He has not claimed, nor does the 
record show, that there are unusual factors warranting 
consideration of an extraschedular evaluation.  Therefore 
further assistance would have no reasonable possibility of 
substantiating the claim.  See AB. v. Brown, 6 Vet. App. 
35 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any 
further assistance would aid the appellant in 
substantiating his claim, VCAA does not apply.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Legal Criteria

Disability evaluations are determined by applying a 
schedule of ratings (rating schedule) which represent, as 
far as can practicably be determined, the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  

Disability from injuries to the muscles, nerves, and 
joints of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2002).   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  These regulations are not for application where a 
claimant is awarded the highest schedular rating based on 
limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed 
to more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Effective September 23, 2002, VA revised the criteria for 
rating intervertebral disc syndrome.  67 Fed. Reg. 54345 
(2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293).

Where the law or regulation changes after a claim has been 
filed or reported but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to the appellant applies unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the 
Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of 
that regulation under 38 C.F.R. § 5110(g) (West 1991), can 
be no earlier than the effective date of that change.  The 
Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000 (2000).  

Under the former criteria used to evaluate intervertebral 
disc syndrome, a 40 percent rating is assigned for severe, 
recurrent attacks with intermittent relief.  38 C.F.R.    
§ 4.71a, DC 5293 (2002).  A 60 percent rating is assigned 
for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  Id. 

Under the new criteria, intervertebral disc syndrome, both 
pre- and post- operative, are now evaluated in one of two 
ways.  Those that are primarily disabling because of 
periods of acute symptoms that require bed rest are 
evaluated according tot he cumulative amount of time over 
the course of a year that the patient is incapacitated, 
i.e., requires bed rest and treatment by a physician.  
Those that are disabling primarily because of chronic 
orthopedic manifestations (e.g., painful muscle spasm or 
limitation of motion), chronic neurologic manifestations 
(e.g., footdrop, muscle atrophy, or sensory loss), or a 
combination of both, are evaluated by assigning separate 
evaluations for the orthopedic and neurologic 
manifestations.  There are evaluation levels of 60, 40, 
20, and 10 percent.  When an intervertebral disc syndrome 
is disabling both because of incapacitating episodes and 
chronic orthopedic or neurologic manifestations, 
evaluation will be based on whichever alternative method 
of evaluation results in a higher evaluation.  

If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each affected segment 
may be separately evaluated based on: (1) incapacitating 
episodes, (2) chronic manifestations; or (3) one affected 
segment may be evaluated based on incapacitating episodes 
and another segment may be evaluated based on chronic 
manifestations, whichever method results in a higher 
evaluation for that segment.  67 Fed. Reg. 54,345-49 
(2002)(to be codified at 38 C.F.R. Part 4).

Where the Board considers a question in the first 
instance, the Board must consider whether the veteran is 
prejudiced.  Bernard v, Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  In this 
case the veteran has not been previously apprised of the 
new rating criteria.  However, he is not prejudiced by the 
Board's initial application of the new criteria.  This 
decision grants a 60 percent evaluation for his 
disability, and that is the maximum evaluation available 
under either the old or new rating criteria.

Factual Background

The veteran has consistently complained of low back pain 
associated with an inservice parachute injury in 1973.  In 
August 2000, the RO granted service connection for the 
veteran's spinal stenosis with an evaluation of 20 percent 
disabling, effective April 12, 2000.  This rating was 
continued by the RO in a November 2001 rating decision.  

Subsequently, the veteran requested a de novo review of 
his case and in a January 2002 rating decision, the RO 
increased the evaluation of degenerative disc disease to 
40 percent, effective September 6, 2001.  In this case, 
the evidentiary record includes service medical records 
and VA medical records that include examination reports 
and outpatient treatment reports from October 1999 through 
January 2002.

In an October 1999 clinical report, the veteran reported 
unpredictable episodes of "jolts" down the legs and some 
numbness and tingling into the feet.  The veteran also 
noted pain radiating down the buttocks and medial thighs 
and experienced increased trouble walking.  The veteran 
had not been treated for his condition.  On clinical 
examination, the veteran's neurological sensation was 
intact for pinprick throughout the lower extremities.  The 
examiner reported mild tenderness over the sacral spine 
and decreased lumbar lordosis.  The examiner's assessment 
was spinal stenosis and chronic low back pain, consistent 
with the veteran's history of compression fracture and 
troubled walking. The examiner also noted the veteran had 
no scoliosis.

In February 2000, the veteran underwent a lumbar myelogram 
and a computed axial tomography (CT) of the lumbar spine.  
The impression was a mild disk bulge at the L4-L5 level 
resulting in a mild degree of central stenosis and mild 
narrowing of the left lateral recess at the L4-L5 level, 
possibly causing some irritation of the nerve root at that 
level. 

In February 2000, the veteran underwent a VA orthopedic 
examination in which the examiner noted veteran complaints 
of worsening chronic low back pain down to the left leg 
that interfered with mobility.  On examination, the 
veteran showed no neurological deficits at rest.  The 
veteran was able to flex to just below the knee.  The 
examiner noted the veteran was able to toe walk/heel walk, 
flexes to reach just below the knees, extends well, side 
turn with minimal discomfort, no tenderness, no 
significant deformity, 5/5 motor and sensory examination, 
negative straight leg raising (SLR), reflexes 3+ lower 
extremities (LE), except 2+ left knee jerk.  Also noted 
was the veteran's report that he was still able to work 
but with pain and that the veteran has not had to miss 
work due to back pain.  The examiner's impression was mild 
bulging at L4/5, possibly mild stenosis.

In October 2000, outpatient treatment records showed the 
veteran still complained of back pain radiating down the 
legs, especially the left thigh to the knee.  The examiner 
noted moderate lumbar spine tenderness, paralumbar 
tenderness, no spasm +SLR on the left at 30 degrees with 
pain down into the quadriceps to the knee.  The examiner 
assessed the veteran with lumbar radiculopathy and noted 
that past CT scan and myelogram films were consistent with 
left L4/5 nerve root impingement.  The veteran was 
referred for an epidural steroid injection (ESI).

In March 2001, the veteran reported continued back pain 
sometimes with sudden jolts that made his legs give way.  
The examiner noted that the veteran was given  an epidural 
steroid injection in November 2000 that made "no 
difference whatsoever."  The examiner reported no 
paresthesias into the legs, no bowel or bladder changes.  
Also noted, were the veteran's reports that his back is 
not bad when he stands or walks, but is bad when lying 
down or bending.  Examination results showed mild mid and 
lower lumbar spine tenderness, mild left paralumbar 
tenderness with no spasm or scoliosis.  The assessment was 
chronic low back pain.  The veteran was referred for 
physical therapy and in June 2001 received a 
transcutaneous electrical nerve stimulation (TENS) unit 
and was fitted for a cane.  

On clinical examination in October 2001, the examiner 
noted the veteran's continued reports of back pain and leg 
numbness with more trouble walking.  The examiner 
indicated that when walking the veteran tipped from side 
to side.  There was midline tenderness at L3 and below.  
There was also no paralumbar tenderness or spasm.  Pedal 
pulses were 2+ x4, and there was no Zoster rash.  On 
sensory examination, the examiner noted decreased pinprick 
sensation in the left anterior and lateral thigh down to 
the knee.  The veteran could fully extend the knees 
without pain.  

The most recent VA spinal examination in January 2002 
revealed the veteran's complaints of chronic and 
consistent lower back pain, moderate to severe in 
intensity. The veteran's major issue was his decreased 
mobility.  The veteran denied any bowel or bladder 
incontinence or erectile dysfunction.  The veteran 
reported weakness, stiffness, swelling, heat, instability, 
locking, fatigue, lack of endurance, and spasm of the low 
back.  Precipitating factors for pain included walking, 
standing, sitting for prolonged periods, and any physical 
movements.  Any lifting, twisting, bending, or extension 
of his back caused pain.  The veteran reported that flares 
of his symptoms occurred on a daily basis and were 
sometimes manifested by severe paravertebral muscle spasm, 
and severe radicular pain into the left lateral thigh.  
The flare-ups lasted from twelve hours to up to three to 
four days, and major flares occur at least once a week.  
The veteran reported that since July 2001, he had needed 
to ambulate with a cane.  He had never had surgery on his 
spine or been diagnosed with inflammatory arthritis.  

The examiner reported that the effect of the back 
disability on the veteran's usual occupation and daily 
activities was significant.  Prior to October 2001, the 
veteran worked as a supervisor at a foundry, walking 
around to observe other workers.  After October 2001, the 
veteran was placed on machinery and had difficulty with 
the prolonged standing and sitting.  The veteran reported 
that he had not missed any time from work because he could 
not afford the loss of pay.  His low back disability had 
affected his ability to perform activities he loved such 
as skiing, hiking, snowmobiling and hunting.  

On physical examination, the examiner noted tenderness in 
the lumbar  spine with marked left paravertebral muscle 
spasm.  Straight-leg raise on the right was positive at 80 
degrees, and at 70 degrees on the left.  The veteran's 
sensory exam was normal and intact to vibration, light 
touch, and position sense of the lower extremities and 
feet.  His deep tendon reflexes were +2 at the patellae 
and Achilles with down-going toes bilaterally.  The 
veteran could stand on his toes and his heels.  His motor 
examination was significant for decreased quad strength at 
4/5 on his left and lower extremity extension and flexion 
on the left at 4/5.  His great toe strength was normal at 
5/5 on the left.  On the right, his quad, lower extremity 
and great toe strength is normal at 5/5.  

Pain-free range of motion was significant for very 
decreased range of motion, with grimacing and 
paravertebral muscle spasm.  Forward flexion was reported 
at 0-20 degrees, backward extension 0-10 degrees, left and 
right lateral flexion 0-20 degrees, and rotation to the 
left and right 0-15 degrees.  

Additionally, the examiner referenced the veteran's past 
diagnostic tests, namely, a February 2000 CT scan and 
myelogram of the lumbar spine that cited neurological 
symptoms.  The radiology report indicated a mild disk 
bulge at the L4-L5 level resulting in a mild degree of 
central stenosis.  There was a mild degree of lateral 
recess narrowing on the left at the L4-L5 level, possibly 
causing impingement of the L5 root on that side.  The 
diagnosis was traumatic and degenerative disc disease that 
severely limits the veteran's ability to perform even the 
most mundane of physical activities.

Analysis

While the veteran's disability does not neatly match the 
old criteria for a 60 percent evaluation, the most recent 
evidence does show muscle spasm, and symptoms, such as 
decreased muscle strength and reflexes, that are 
consistent with neuropathy at the site of the diseased 
disc.  He is reportedly experiencing little relief from 
his symptoms.  Therefore, the Board finds that the 
veteran's disability approximates the criteria for a 60 
percent evaluation under the old rating criteria.  38 
C.F.R. § 4.7, 4.71a; Diagnostic Code 5293.

The provisions of 38 C.F.R. § 3.321(b)(1) provide that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would 
not adequately compensate the veteran for service-
connected disability, then an extraschedular evaluation 
will be assigned.  If the question of an extra-schedular 
rating is raised by the record or by the veteran before 
the Board, the correct course of action for the Board is 
to raise the issue and remand the matter for decision in 
the first instance by the RO.  Bagwell v. Brown, 9 Vet. 
App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88,84 
(1996).  In the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards'... the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The record does not show that the veteran's disability has 
caused marked interference with employment or necessitated 
frequent hospitalization.  The veteran is currently 
employed and has not reported any loss of time from work 
due to his back disability.  He has not been hospitalized 
for his back disability.  As a result, the Board finds 
that consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  


ORDER

A 60 percent evaluation for intervertebral disc syndrome 
is granted, subject to the laws and regulations governing 
the payment of monetary benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

